 



 Careview Communications, Inc. 8-K [crvw-8k_121514.htm]

EXHIBIT 10.22 

 Execution Copy

FIFTH AMENDMENT TO
NOTE AND WARRANT PURCHASE AGREEMENT

This FIFTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT, dated as of
December 15, 2014 (this “Amendment”), is made by and among CAREVIEW
COMMUNICATIONS, INC., a Nevada corporation (the “Company”), and the investors
identified on Annex I attached hereto (together with their respective successors
and permitted assigns, the “Investors”).

WITNESSETH:

WHEREAS, the Company, HealthCor Partners Fund, L.P. (“HealthCor Partners”) and
HealthCor Hybrid Offshore Master Fund, L.P. (“HealthCor Hybrid” and, together
with HealthCor Partners, the “HealthCor Parties”) are parties to that certain
Note and Warrant Purchase Agreement, dated as of April 21, 2011 (as amended from
time to time, including without limitation pursuant to that certain Note and
Warrant Amendment Agreement dated December 20, 2011, that certain Second
Amendment to Note and Warrant Purchase Agreement dated January 31, 2012, that
certain Third Amendment to Note and Warrant Purchase Agreement dated August 20,
2013, and that certain Fourth Amendment to Note and Warrant Purchase Agreement
dated January 16, 2014, the “Purchase Agreement”); and

WHEREAS, the Company issued and sold (a) $5,000,000 initial principal amount of
additional Notes (as contemplated by the Purchase Agreement) to the HealthCor
Parties on January 31, 2012 and (b) $5,000,000 initial principal amount of
additional Notes and additional Warrants to purchase 4,000,000 shares of Common
Stock to the HealthCor Parties on January 16, 2014; and

WHEREAS, pursuant to Section 7.9 of the Purchase Agreement and subject to the
terms and conditions contained herein, the parties hereto desire to amend the
Purchase Agreement as set forth herein for the purposes of, among other things,
providing for an additional investment in the Company by HealthCor Partners and
the New Investors (as defined herein); and

WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and conditions stated herein
and in the Purchase Agreement, (i) additional Notes in the initial aggregate
principal amount of $6,000,000, with a conversion price per share equal to $0.52
(subject to adjustment as described therein) (the “Fifth Amendment Supplemental
Closing Notes”), and (ii) additional Warrants to purchase an aggregate of up to
3,692,308 shares of the Company’s Common Stock, at an exercise price per share
equal to $0.52 (subject to adjustment as described therein) (the “Fifth
Amendment Supplemental Warrants”), in each case on January 12, 2015, or such
earlier date as the Company and the Investors may agree (the “Fifth Amendment
Supplemental Closing Date”); and

WHEREAS, the Company and the Investors are executing and delivering this
Amendment in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D, as promulgated by the Commission under the
Act.

 



 

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties and covenants contained herein and in the Purchase Agreement, which
represent integral components of the transactions contemplated hereby and
thereby and shall be fully enforceable by the parties hereto, and for other good
and valuable consideration, the receipt and sufficiency of which hereby
acknowledged, the Company and the Investors mutually agree as follows:

1. Definitions. Capitalized terms used in this Amendment but not defined in this
Amendment shall have the meanings ascribed to them in the Purchase Agreement.

2. Amendments to Purchase Agreement. Section 1.3 of the Purchase Agreement is
hereby amended and restated in its entirety to read as follows:

“Sale of Additional Securities. After the Closing, the Company may sell to the
Investors, on the same terms and conditions as those contained in this Agreement
(as amended from time to time), up to $16,000,000 in additional Notes and
Warrants to purchase an additional 7,692,308 shares of Common Stock, and (a) any
such additional Notes shall be included within the definition of “Notes” under
this Agreement; (b) any such additional Warrants shall be included within the
definition of “Warrants” under this Agreement; (c) any such additional Notes and
additional Warrants shall be included within the definition of “Closing
Securities” under this Agreement; (d) any shares of Common Stock issuable upon
conversion of any such additional Notes shall be included within the definition
of “Note Shares” under this Agreement; (e) any shares of Common Stock issuable
upon the exercise of any such additional Warrants shall be included within the
definition of “Warrant Shares” under this Agreement; and (f) any amendment or
joinder to this Agreement, the Notes, the Warrants, the Security Agreement, the
IP Security Agreement, the Registration Rights Agreement or any other documents
contemplated or necessitated hereby in order to further consummate the sale of
any such additional Notes and/or additional Warrants shall be included within
the definition of “Transaction Documents” under this Agreement. Any such
additional Notes shall be substantially in the form of the senior secured
convertible note attached hereto as Exhibit A, with such updates to the
“Issuance Date”, “Maturity Date”, “First Five Year Note Period”, “Conversion
Price” and other terms as shall be mutually acceptable to the Company and the
Investors. Any such additional Warrants shall be substantially in the form of
common stock warrant attached hereto attached hereto as Exhibit B, with such
updates to the “Expiration Date”, “Warrant Price” and other terms as shall be
mutually acceptable to the Company and the Investors.”

 

2

 

 

3. Joinder of Additional Investors to Purchase Agreement and Registration Rights
Agreement. The Investors other than the HealthCor Parties (such Investors, the
“New Investors”) hereby join in the execution and agree to be bound by, and are
hereby deemed a party to, the Purchase Agreement and the Registration Rights
Agreement, as one of the “Investors” under the Purchase Agreement and one of the
“Holders” under the Registration Rights Agreement, in each case for all purposes
thereof. The Company hereby acknowledges and agrees that the New Investors are
hereby joining in the execution of and agreeing to be bound by and will be
deemed a party to, the Purchase Agreement and the Registration Rights Agreement,
as one of the “Investors” under the Purchase Agreement and one of the “Holders”
under the Registration Rights Agreement for all purposes thereof and shall be
entitled to all of the rights, benefits and terms thereof as an Investor or
Holder, as the case may be. By executing this Amendment, each of the New
Investors (severally and not jointly) hereby acknowledges and agrees that it is
bound by all terms and conditions of the Purchase Agreement that apply to an
Investor and all of the terms and conditions of the Registration Rights
Agreement that apply to a Holder, and joins in the representations and
warranties of the several Investors under Article 3 of the Purchase Agreement to
the extent set forth in Section 7 of this Amendment.

4. No Further Amendments. Except as amended by this Amendment, the Purchase
Agreement shall remain in full force and effect in accordance with its terms.

5. Issuance of Fifth Amendment Supplemental Closing Notes and Fifth Amendment
Supplemental Warrants. Subject to the terms and conditions of this Amendment and
the Purchase Agreement (including without limitation Section 7.6 of the Purchase
Agreement), on the Fifth Amendment Supplemental Closing Date, each of the
Investors listed on Annex I shall severally, and not jointly, purchase from the
Company, and the Company shall sell and issue to each Investor, the Fifth
Amendment Supplemental Closing Notes and the Fifth Amendment Supplemental
Warrants in the respective amounts set forth opposite each such Investor’s name
on Annex I in exchange for a cash payment by each such Investor of the amount
set forth opposite such Investor’s name on Annex I (the “Fifth Amendment
Supplemental Purchase Price”). The Fifth Amendment Supplemental Closing Notes
shall be substantially in the form attached hereto as Exhibit A-1, and the Fifth
Amendment Supplemental Warrants shall be substantially in the form attached
hereto as Exhibit B-1. The closing of the purchase, sale and issuance of the
Fifth Amendment Supplemental Closing Notes and Fifth Amendment Supplemental
Warrants (the “Fifth Amendment Supplemental Closing”) shall take place on the
Fifth Amendment Supplemental Closing Date at the offices of Edwards Wildman
Palmer LLP, 111 Huntington Avenue, Boston, Massachusetts 02199, or at such other
location as the Company and the Investors shall mutually agree. At the Fifth
Amendment Supplemental Closing, the Company shall have satisfied the closing
conditions set forth in subsections (c)-(h), (j), (k) and (l) of Section 4.1 of
the Purchase Agreement as of the Fifth Amendment Supplemental Closing Date (for
avoidance of doubt, reading references to the “Closing Date” in such subsections
to refer to the Fifth Amendment Supplemental Closing Date) and shall deliver to
the Investors the Fifth Amendment Supplemental Closing Notes and the Fifth
Amendment Supplemental Warrants, each registered in such name or names as the
Investors may designate. Without limiting the foregoing, the Company and the
Subsidiaries of the Company shall each deliver to the Investors at such closing
a counterpart to the Amended and Restated Credit Agreement and the Amended and
Restated IP Security Agreement (each as defined below), in each case duly
executed by an authorized representative of the Company or the Subsidiary of the
Company, as the case may be. On the Fifth Amendment Supplemental Closing Date,
the Investors shall deliver the Fifth Amendment Supplemental Purchase Price to
the Company, payable by wire transfer in same day funds to an account specified
by the Company in writing. The Fifth Amendment Supplemental Closing Notes shall
be secured as and to the same extent as the other Notes issued pursuant to the
Purchase Agreement, as described in the Transaction Documents, including,
without limitation, the Security Agreement and IP Security Agreement (each as
amended as of the date hereof).

 

3

 

 

6. Bringdown of Company’s Representations and Warranties. The Company represents
and warrants to the Investors that, except as set forth in a disclosure letter
delivered to the Investors as of the Fifth Amendment Supplemental Closing Date,
the statements contained in Article 2 and the first sentence of Section 5.1(k)
of the Purchase Agreement are true and correct as of the Fifth Amendment
Supplemental Closing Date as though made as of such date, except to the extent
such representations and warranties are specifically made as of a particular
date (in which case such representations and warranties are true and correct as
of such other specified date). For the avoidance of doubt, as a result of the
operation of this Section 6 and for purposes hereof, any representation and
warranty made in the Purchase Agreement “as of the Closing Date” shall be deemed
to be made as of the Fifth Amendment Supplemental Closing Date, any reference in
a representation and warranty to “the date hereof” shall be deemed to refer to
the date of this Amendment, any retroactive time period set forth in a
representation and warranty shall be deemed to be retroactive from the date of
this Amendment for such time period, and any reference to “Closing Securities”
shall be deemed to refer to the Fifth Amendment Supplemental Closing Notes and
the Fifth Amendment Supplemental Warrants.

7. Bringdown of Investors’ Representations and Warranties. Each Investor,
severally and not jointly, represents and warrants to the Company that the
statements contained in Article 3 of the Purchase Agreement are true and correct
as of the Fifth Amendment Supplemental Closing Date as though made as of the
Fifth Amendment Supplemental Closing Date (for this purpose, reading any
reference to “Closing Securities” in such Article 3 to refer only to the Fifth
Amendment Supplemental Closing Notes and the Fifth Amendment Supplemental
Warrants).

8. Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Fifth Amendment Supplemental Closing Notes and the Fifth Amendment Supplemental
Warrants as required under Regulation D and to provide a copy thereof to the
Investors promptly after such filing. The Company shall take such action as is
necessary in order to obtain an exemption for or to qualify the Fifth Amendment
Supplemental Closing Notes and the Fifth Amendment Supplemental Warrants for
sale to the Investors at the Fifth Amendment Supplemental Closing pursuant to
this Amendment under applicable securities or “Blue Sky” laws of the states of
the United States, and shall provide evidence of any such exemption or
qualification so taken to the Investors on or prior to the Fifth Amendment
Supplemental Closing Date promptly upon the request of any Investor.

9. Acknowledgement and Undertaking by Company. The Company agrees and
acknowledges that the transactions described in this Amendment and the issuance
of the Fifth Amendment Supplemental Closing Notes, the Fifth Amendment
Supplemental Warrants and shares of Common Stock upon exercise or conversion of
the Fifth Amendment Supplemental Closing Notes and Fifth Amendment Supplemental
Warrants are intended to be exempt from Section 16(b) of the Exchange Act
pursuant to one or more rules promulgated thereunder, applicable law and the
Commission’s releases and interpretations, and will, from time to time as and
when requested by the Investors, and will cause its successors and assigns to,
execute and deliver or cause to be executed and delivered, to the extent it may
lawfully do so, all such documents and instruments and take, or cause to be
taken, to the extent it may lawfully do so, all such further actions as the
Investors may reasonably deem necessary and desirable to facilitate and effect
any such exemption.

 

4

 

 

10. Miscellaneous.

a. Ratification and Confirmation. The Company acknowledges, agrees and confirms
that: (x) the Purchase Agreement and each of the other Transaction Documents, as
amended and otherwise modified by the amendments and other modifications
specifically provided herein or contemplated hereby, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed; and (y) without limiting the generality of the foregoing clause (x),
(i) all obligations, liabilities and Indebtedness of the Company under the
Transaction Documents, as amended hereby, constitute “Obligations” (as defined
in the Security Agreement) secured by and entitled to the benefits of the
security set forth in the Security Agreement and the IP Security Agreement, and
the liens and security interests granted in favor of the Investors under the
terms of the Security Agreement and the IP Security Agreement are and remain
perfected, effective, enforceable and valid and such liens and security
interests are, in each case, a first priority lien and security interest (except
to the extent otherwise expressly permitted by the Transaction Documents) and
such liens and security interests are hereby in all respects ratified and
confirmed, and (ii) the shares of Common Stock issuable upon exercise or
conversion of the 2014 Supplemental Closing Notes and the 2014 Supplemental
Warrants shall constitute “Registrable Securities” under the Registration Rights
Agreement. At the Fifth Amendment Supplemental Closing Date, the Company shall
deliver to the Investors an executed copy of the Amended and Restated Pledge and
Security Agreement and an executed copy of the Amended and Restated IP Security
Agreement, in the forms set forth as Exhibit C-1 and Exhibit C-2 hereto,
respectively, with such alterations or amendments as the parties thereto may
mutually agree (the “Amended and Restated Security Agreement” and the “Amended
and Restated IP Security Agreement”, respectively), in order to reflect the
addition of the New Investors as Securd Parties thereunder and to provide for
the appointment of a collateral agent thereunder.

b. Expenses. The Company will pay and bear full responsibility for the
reasonable legal fees and other out-of-pocket costs and expenses of the
Investors attributable to the negotiation and consummation of the transactions
contemplated hereby.

c. Further Assurances. The Company shall duly execute and deliver, or cause to
be duly executed and delivered, at its own cost and expense, such further
instruments and documents and to take all such action, in each case as may be
necessary or proper in the reasonable judgment of the Investors to carry out the
provisions and purposes of this Amendment.

d. Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by any party hereto, the execution
and delivery of this Amendment and the closing of the transactions contemplated
hereby.

 

5

 

 

e. Governing Law. All questions concerning the construction, interpretation and
validity of this Amendment shall be governed by and construed and enforced in
accordance with the domestic laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether in the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware. In furtherance of the
foregoing, the internal law of the State of Delaware will control the
interpretation and construction of this Amendment, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily or necessarily apply.

f. Construction. The Company and the Investors acknowledge that the Company and
its independent counsel and the Investors and their independent counsel have
jointly reviewed and drafted this document, and agree that any rule of
construction and interpretation to the effect that drafting ambiguities are to
be resolved against the drafting party shall not be employed.

g. Counterparts; Facsimile and Electronic Signatures. This Amendment may be
executed in any number of counterparts, and each such counterpart hereof shall
be deemed to be an original instrument, but all such counterparts together shall
constitute but one agreement. Counterpart signatures to this Amendment delivered
by facsimile or other electronic transmission shall be acceptable and binding.

h. Headings. The section and paragraph headings contained in this Amendment are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Amendment.

 

[Signature Pages Follow]

 

 

6

 

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Fifth
Amendment to Note and Warrant Purchase Agreement as of the date first written
above.

 

 

  COMPANY:         CareView Communications, Inc., A Nevada corporation        
By: /s/ Steven G. Johnson     Name: Steven G. Johnson     Title: President

 

 

  INVESTORS:         HealthCor Partners Fund, L.P.   By: HealthCor Partners
Management L.P., as Manager   By: HealthCor Partners Management, G.P., LLC, as
General Partner         By: /s/ Jeffrey C. Lightcap   Name: Jeffrey C. Lightcap
  Title: Senior Managing Director

 

  Address: HealthCor Partners     Carnegie Hall Towers     152 West 57th Street
    New York, NY 10019

 

 

  HealthCor Hybrid Offshore Master Fund, L.P.   By: HealthCor Hybrid Offshore
G.P., LLC, as General Partner         By: /s/ Joseph Healey   Name: Joseph
Healey   Title: Co-CEO

 

  Address: HealthCor Partners     Carnegie Hall Towers     152 West 57th Street
    New York, NY 10019

 

 

[signature page to Fifth Amendment to Note and Warrant Purchase Agreement]



 

 

 

 



  /s/ Allen Wheeler   Allen Wheeler       /s/ Steven Johnson   Steven Johnson  
    /s/ Jason Thompson   Jason Thompson       /s/ Sandra McRee   Sandra McRee  
    /s/ Steven B. Epstein   Steven B. Epstein       /s/ James R. Higgins   Dr.
James R. Higgins       /s/ Jeffrey C. Lightcap   Jeffrey C. Lightcap

 

 

[signature page to Fifth Amendment to Note and Warrant Purchase Agreement]



 

 

 

ACKNOWLEDGED AND AGREED:

 

CareView Communications, Inc., A Texas corporation         By: /s/ Steven G.
Johnson   Name: Steven G. Johnson   Title: President         CareView
Operations, LLC         By: /s/ Steven G. Johnson   Name: Steven G. Johnson  
Title: President  

  

 

[signature page to Fifth Amendment to Note and Warrant Purchase Agreement]



 

 

 

Annex I

 

Investors

 

Investor Fifth Amendment Supplemental Closing Notes Fifth Amendment Supplemental
Warrants Fifth Amendment Supplemental Purchase Price HealthCor Partners Fund,
L.P. $1,000,000 615,385 $1,000,000 HealthCor Hybrid Offshore Master Fund, L.P.
N/A N/A N/A Allen Wheeler $500,000 307,692 $500,000 Steven Johnson $750,000
461,539 $750,000 Jason Thompson $200,000 123,077 $200,000 Sandra McRee $100,000
61,538 $100,000 Steven Epstein $450,000 276,923 $450,000 Dr. James Higgins
$500,000 307,692 $500,000 Jeffrey C. Lightcap $2,500,000 1,538,462 $2,500,000
TOTAL $6,000,000 3,692,308 $6,000,000

 

 

 

 

 

Exhibit A-1

 

Form of Fifth Amendment Supplemental Closing Notes

 

See attached.

 

 

 

 

 

 

 

Exhibit B-1

 

Form of Fifth Amendment Supplemental Warrants

 

See attached.

 

 

 

 

Exhibit C-1

 

Form of Amended and Restated Pledge and Security Agreement

 

See attached.

 

 

 

 

 

Exhibit D-1

 

Form of Amended and Restated IP Security Agreement

 

See attached.

 

  

 



 

 

 